Citation Nr: 0429816	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-02 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a left 
mastoidectomy with hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from June 1969 to May 
1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim of service connection for a left mastoidectomy with 
hearing loss.  

The issue of service connection for a left mastoidectomy with 
hearing loss addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1970, the RO denied service connection for a 
left mastoidectomy with hearing loss; the veteran did not 
appeal this decision.
 
2.  Evidence submitted subsequent to the November 1970 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left mastoidectomy with hearing loss.  



CONCLUSIONS OF LAW

1.  The RO's November 1970 decision denying service 
connection for a left mastoidectomy with hearing loss is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a left 
mastoidectomy with hearing loss has been submitted. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at induction in May 1969, 
his hearing in pure tone thresholds, in decibels, were as 
follows:




HERTZ


500
1000
2000
4000
LEFT
5 
55
35
55

The doctors noted that the veteran had running ears at times 
to the age of 16, and that he had some hearing loss.  The 
veteran was seen in September 1969 for continuous drainage 
and ache in the left ear.  He was put on physical profile in 
March 1970 for his cholesteatoma (tumor) of the left ear.  
The veteran was seen in April 1970, at which time he noted a 
2-3 year history of decreased hearing in the left ear.  
Diagnosis was cholesteatoma in the left ear with chronic 
mastoiditis.  It was determined to have existed prior to 
service.  At the veteran's separation examination in April 
1970, his hearing in pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50 
55
45
85
75

It was recommended that the veteran be separated due to his 
cholesteatoma.  

The veteran underwent a VA examination in October 1970.  The 
examiner wrote that the veteran had moderate hearing loss of 
the left ear of the same degree as at induction.  

In a November 1970 rating decision, the RO denied the 
veteran's claim of service connection for a left 
mastoidectomy with hearing loss.  Evidence submitted 
subsequent to that decision is summarized below:

In the veteran's June 2001 claim, he asserted that during 
basic training, a partner unloaded his M14 next to his left 
ear.  He wrote that he went totally deaf for about 20 
minutes, and then his ears were ringing.  He wrote that he 
was told he had a perforated eardrum, and could be 
discharged.  

Treatment records were submitted from Dr. H.P. from 1987 to 
1992.  

In a February 2002 statement, the veteran wrote that when he 
entered service, he did not have a perforation, but when he 
left service he did.  He enclosed copies of duplicate service 
medical records.  


Analysis

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which was 
received in June 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By decision dated November 1970, the RO denied service 
connection for a left mastoidectomy with hearing loss, 
finding that the veteran's left ear condition existed prior 
to service.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ § 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156 (2003).  

It is determined that since the November 1970 rating 
decision, the veteran has submitted new and material evidence 
in order to reopen his claim.  In particular, in his June 
2001 claim, he provided more information about sustaining 
acoustic trauma to his left ear in service.  He described 
going deaf in his left ear after a partner unloaded a rifle 
next to his left ear.  He had not previously provided this 
information when his claim was denied in November 1970.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to the 
specific reason that the veteran's claim was denied in 
November 1970 (the claim was denied because the left ear 
condition existed prior to service and was not aggravated by 
service), the newly received evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim, and it is determined to be material to 
the veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  
ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for left mastoidectomy with 
hearing loss, the veteran's claim is reopened.  


REMAND

As the veteran's claim of service connection for a left 
mastoidectomy with hearing loss has been reopened, it must 
now be addressed on the merits.  

It is pointed out that there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.  Essentially, the law as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003) and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, the Department of Veterans Affairs (VA) must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Inasmuch as hearing loss was noted at the veteran's induction 
examination in May 1969, pursuant to 38 U.S.C.A. § 1111, he 
is not considered to have been in sound condition when 
examined for service.  In other words, the presumption of 
soundness does not apply in this case.  Since the presumption 
of soundness does not apply, the aforementioned change in the 
interpretation of the law regarding the presumption of 
soundness does not apply to the veteran's case.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

As the record reflects that the veteran had hearing loss in 
the left ear prior to service, and was put on physical 
profile in service for a cholesteatoma of the left ear, the 
veteran's claim for service connection for a cholesteatoma of 
the left ear with hearing loss must be remanded for a medical 
examination regarding the etiology of the veteran's ear 
disorders.  The examiner should determine whether any 
diagnosed ear disorders were incurred in or aggravated by 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination for his ears.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  List the diagnoses of all 
current ear disorders as precisely 
as possible, including a 
determination regarding whether the 
veteran has hearing loss pursuant to 
38 C.F.R. § 3.385.  

b.  For each current ear disorder, 
state a medical opinion as to the 
time of initial onset of the 
disorder.  

c.  What disorders of the ears did 
the veteran have when he started 
active duty in June 1969 (Please 
list the diagnoses in the most 
precise medical terms feasible).

d.  What disorders of the ears did 
the veteran have at the end of his 
active service in May 1970? (Please 
list the diagnoses in the most 
precise medical terms feasible).

e.  If any of the disorders that the 
veteran had in May 1970 were the 
same disorders that the veteran had 
in June 1969, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?  
In answering this question, the 
examiner should specifically comment 
on the veteran's separation 
examination in April 1970 and his VA 
examination in October 1970.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the above 
questions, he should so state.  

2.  After the development requested above 
has been completed, the RO should ensure 
that all the foregoing development has 
been conducted and completed in full.  

3.  Finally, the RO should readjudicate 
the veteran's claim of service connection 
for a left mastoidectomy with hearing 
loss.  If the determination with respect 
to this claim remains unfavorable, the RO 
must issue a Supplemental Statement of 
the Case and provide the veteran a 
reasonable period of time in which to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



